Citation Nr: 0507640	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-23 804	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for uveitis of the left 
eye.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  The 
evidence of record shows the veteran was treated for 
diagnosed iritis of the left eye during service.  A July 1969 
medical history report shows the veteran had a history of eye 
trouble, although the accompanying separation examination 
report shows that evaluation of his eyes was normal.  The 
objective evidence of record shows the veteran has been 
treated since 1987 for recurrent toxoplasmosis uveitis.  
Several private treatment records note the veteran's history 
of chronic left eye iridocyclitis dating back to service, but 
there is no opinion regarding the etiology of his current 
left eye disability.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should schedule the veteran 
for a VA ophthalmology examination to 
determine the nature, extent, and 
etiology of any currently existing 
uveitis or toxoplasmosis uveitis.  The 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all 
findings should be reported in detail.  
Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is 
asked to address the following questions:

(a) Does the veteran currently have left-
eye uveitis or residuals thereof?

(b) If so, is the current disability 
related to the veteran's inservice left-
eye iritis?

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on examination findings, 
historical records, and medical 
principles.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for uveitis of the 
left eye.  If the determination remains 
adverse to the veteran, a supplemental 
statement of the case must be provided to 
him, and he should be afforded the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




